DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/23/2022 is being entered. Claims 1-20 are pending. Claims 1-5, 7, 9-12, 15-16, and 19 are currently amended. The amendment overcomes some of the objections to the specification. However, the specification and claims still have objections. The amendment overcomes the 35 U.S.C. 103 rejections. However, responsive to the amendment a further search has provided new references teaching the limitations. Therefore, this action has been made final responsive to the amendment.

Specification
The specification is objected to because of the following informalities:  

The page numbering of the claims is inconsistent (pages 3-8) with the specifications page numbering. The page numbering for the claims should be 20-25. 

Claim Objections
The preamble of claim 5 is referring to an independent method claim; however, the independent claim is for a system.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, lines 11-18 discusses limitation (c) which claims “an intelligent processing system comprising intelligent algorithms to receive transmission of said composite stream of meshed data representing said real time views of.. said tail skid, to communicate said real time visual displays, and to compare said meshed data relating to real time positions or angles of…tail skid with input data for required positions or angles of said tail skid”. The claim limitation of “comparing said positions or angles with input data for required positions or angles of said tail skid” is not supported by the original disclosure. At most, the specification on Pages 17-18 describes the pilot monitoring the real time information tail skid, and nothing about comparing the real time positions or angles with input data for required positions or angles of the tail skid.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Publication No. 2019/0300204 A1) hereinafter Dong in view of Lamkin et al. (U.S. Publication No. 2016/0351061 A1) hereinafter Lamkin et al. (U.S. Publication No. 2016/0351061 A1)) hereinafter Lamkin further in view of Lee et al. (U.S. Publication No. 2018/0013985 A1) hereinafter Lee.

Regarding claim 19, Dong discloses a method for monitoring aircraft landing gear positions during landing, takeoff, and flight to determine safe landing and takeoff readiness, comprising:
 (a) providing an aircraft [see Paragraph 0032 – discusses an aircraft] and providing monitoring units operable to provide targeted real time fields of view of a landing gear on the aircraft [see Paragraph 0046 – discusses camera sensors focused on a landing gear]; 
 (c) providing an intelligent processing system comprising intelligent algorithms, transmitting the composite stream of meshed data representing the real time fields of view of each of the landing gear in a secure form to the intelligent processing system [see Paragraph 0082 - discusses training a machine learning algorithm to detect aberrant conditions based on the measurement data from sensors (includes cameras) of landing gears], and processing the meshed data to produce a real time visual display of the fields of view of the real time positions of each of the landing gear [see Paragraph 0087 - discusses displaying the non-conformance of the landing gear];
(d) providing a display device and an indicator system in a cockpit of said aircraft and communicating the real time visual display with the landing gear positions to the display device [see Paragraph 0087 - discusses an alert is displayed by the computing device to an operator of the aircraft]; and 
(e) activating the indicator system to indicate proper extension or retraction of the landing gear upon landing and takeoff or improper retraction or extension of the landing gear upon landing and takeoff [see Paragraph 0076 - discusses using a camera sensor to take images, and a computing device processes the measurements, and see Paragraph 0087 - discusses an alert is displayed by the computing device, the alert displayed with the image of the detected non-conformance].

However, Dong fails to disclose:
(b) mounting the monitoring units in exterior locations on the aircraft to obtain the targeted real time fields of view of each of the nose and main landing gears on the aircraft, and producing a composite stream of meshed data in a secure encrypted form representing the real time fields of view of each of the nose and main landing gears; and monitoring the nose and main landing gears.

Lamkin discloses:
(b) mounting monitoring units in exterior locations on an aircraft to obtain real time field of view of each of the nose and main landing gears on the aircraft, and producing a composite stream of meshed data representing the real time fields of view of each of the nose and main landing gears [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors the main landing gear or nose landing gear and communicates the data to a cockpit and see Paragraph 0048 - discusses using multiple sensors such as LIDAR to monitor aircrafts exterior].
Lamkin suggests that providing a view (through a display system in the cockpit) of the landing gears gives the pilot a clear view of the landing gears [see Paragraph 0046].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Dong to include a composite stream of meshed data representing real time views of nose and main landing gears as taught by Lamkin in order to give the pilot a clear view of the landing gears [Lamkin, see Paragraph 0046].

However, the combination of Dong and Lamkin fails to disclose producing a composite stream of meshed data in a secure encrypted form.

Lee discloses wherein data is in a secure encrypted format [see Paragraph 0005 – discusses where images taken on an aircraft are encrypted and sent over a network]
Lee suggests that encryption creates a secure transmission of data [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Dong and Lamkin to encrypt the images as taught by Lee in order to securely transmit data [Lee, see Paragraph 0005].

Regarding claim 20, Dong, Lamkin, and Lee disclose the invention with respect to claim 19. Lamkin further discloses wherein the aircraft is driven during ground operations and travel by a landing gear wheel-mounted electric taxi drive system [see Paragraph 0032 - discusses electric motors that move the landing gears (automatically or manually) in either direction for taxiing].
Lamkin suggests that the towing operations of aircraft are inefficient and slow [see Paragraphs 0006-0007].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as taught by Dong to be electrically powered as taught by Lamkin in order to improve efficiency and speed during ground control of aircraft [Lamkin, see Paragraphs 0006-0007].

Claims 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson et al. (U.S. Publication No. 2014/0241572 A1) hereinafter Tillotson in view of Kneuper et al. (U.S. Publication No. 2016/0176541 A1) hereinafter Kneuper in view of Lamkin further in view of Lee.

Regarding claim 12, Tillotson discloses a method for monitoring aircraft flaps positions to improve aircraft readiness for safe taxi, takeoff, and flight, comprising:
(a) providing monitoring units operable to provide a targeted real time field of view of exterior structures on an aircraft [see Paragraph 0031 - discusses using a camera on an aircraft pointed towards surfaces of the aircraft]; 
(b) mounting the monitoring units in exterior locations adjacent to each wing on the aircraft to obtain the targeted real time field of view of each wing surface and flaps on each wing of the aircraft, and producing a composite stream of meshed data in secure form representing the targeted real time fields of view of each of the wing surfaces and the flaps on each of the wings [see Paragraph 0031 - discusses using a camera on an aircraft pointed towards surfaces of the aircraft, the camera takes images of the various surfaces on the aircraft and are processed to identify features corresponding to the positions of the various surfaces in the series of images, see Paragraph 0035 - discusses that the surface includes flaps, and see Figure 3 below and see Paragraph 0063 - depicts cameras 303 and 304 which are configured to obtain images of the surfaces on wings (flaps)]; 

    PNG
    media_image1.png
    517
    640
    media_image1.png
    Greyscale

Figure 3 of Tillotson

(c) providing an intelligent processing system comprising intelligent algorithms, transmitting the composite stream of meshed data representing the targeted real time fields of view of the wing surfaces and the flaps in the secure form to the intelligent processing system [see Paragraphs 0070-78 - discusses a surface position identifier processing image data to identify the position of a surface on an aircraft, then the surface position identifier determines whether the surface is out of rig with a comparison (exceeds a threshold) using algorithms (see Paragraphs 0077-0078)]; 

However, Tillotson fails to disclose: 
(a) providing an aircraft moved during ground travel by electric taxi drive systems;
(b) mounting the monitoring units in exterior fuselage locations, and producing a composite steam of meshed data in a secure encrypted form;
(c) transmitting the composite stream of meshed data representing the targeted real time fields of view of the wing surfaces and the flaps in the secure encrypted form to the intelligent processing system, and processing the meshed data to produce a real time visual display of the fields of view of the wing surfaces and real time positions of the flaps;
(d) inputting data relating to required flaps settings and communicating the inputted required flaps setting data to the intelligent processing system; 
(e) providing a display device and an indicator system in a cockpit of said aircraft and communicating the real time visual display with the real time flaps positions to the display device; and 
(f) comparing the real time visual display of the flaps positions with the required flaps setting and activating the indicator system to indicate alignment of the real time flaps position with the required flaps setting or misalignment of the real time flaps position with the required flaps setting.

Kneuper discloses: 
(c) processing meshed data to produce a real time visual display of fields of view of wing surfaces and real time positions of flaps [see Paragraph 0050 - discusses receiving input on the touch screen display to display control surfaces (flaps), see Paragraph 0052 - discusses continuously displaying instantaneous positions of flight control surfaces (in degrees), see Paragraph 0053 - discusses receiving selections for controlling the aircraft surfaces (flap angles), and see Paragraph 0055 - discusses displaying actual positions of control surfaces (flaps)];
(d) inputting data relating to required flaps settings and communicating the inputted required flaps setting data to the intelligent processing system [see Paragraph 0050 - discusses receiving input on the touch screen display to control surfaces (flaps)]; 
(e) providing a display device and an indicator system in a cockpit of said aircraft and communicating the real time visual display with the real time flaps positions to the display device [see Paragraph 0005 - discusses a display device (in the cockpit) receives flight surface representations, and see Paragraph 0052 - discusses continuously displaying instantaneous positions of flight control surface]; and 
(f) comparing the real time visual display of the real time flaps positions with the required flaps setting data and activating the indicator system to indicate alignment of the real time flaps position with the required flaps setting or misalignment of the real time flaps position with the required flaps setting [see Paragraph 0057 - discusses a warning system that indicates surface desired positions is displayed to the pilot as well as warning noises, if the angle of the flap is supposed to be deployed 35 degrees but the flap only deploys 7 degrees a warning is produced (visual or audio)].
Kneuper suggests that displaying information regarding control surfaces provides the flight crew with greater situational awareness in the event of a suspected malfunction with a flight control surface [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include a display that shows real time positions of flaps as taught by Kneuper in order to provide the flight crew with greater situational awareness [Kneuper, see Paragraph 0055].

However, the combination of Tillotson and Kneuper fails to disclose:
(a) providing an aircraft moved during ground travel by electric taxi drive systems;
(b) mounting the monitoring units in exterior fuselage locations, and producing a composite steam of meshed data in a secure encrypted form;
(c) transmitting the composite stream of meshed data representing the targeted real time fields of view of the wing surfaces and the flaps in the secure encrypted form to the intelligent processing system, and processing the meshed data to produce a real time visual display of the fields of view of the wing surfaces and real time positions of the flaps;

Lamkin discloses (a) providing an aircraft moved during ground travel by electric taxi drive systems [see Paragraph 0032 - discusses electric motors that move the landing gears (automatically or manually) in either direction for taxiing].
Lamkin suggests that the towing operations of aircraft are inefficient and slow [see Paragraphs 0006-0007].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as taught by Tillotson to be electrically powered as taught by Lamkin in order to improve efficiency and speed during ground control of aircraft [Lamkin, see Paragraphs 0006-0007].

However, the combination of Tillotson, Kneuper, and Lamkin fails to disclose:
(b) mounting the monitoring units in exterior fuselage locations, and producing a composite steam of meshed data in a secure encrypted form;
(c) transmitting the composite stream of meshed data representing the targeted real time fields of view of the wing surfaces and the flaps in the secure encrypted form to the intelligent processing system, and processing the meshed data to produce a real time visual display of the fields of view of the wing surfaces and real time positions of the flaps;

Lee discloses wherein data is in a secure encrypted format [see Paragraph 0005 – discusses where images taken on an aircraft are encrypted and sent over a network]
Lee suggests that encryption creates a secure transmission of data [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Tillotson to encrypt the images as taught by Lee in order to securely transmit data [Lee, see Paragraph 0005].

However, the combination of Tillotson, Kneuper, Lamkin, and Lee fails to disclose:
(b) mounting the monitoring units in exterior fuselage locations.

	Tillotson, Kneuper, Lamkin, and Lee discloses the claimed invention except for mounting the monitoring units in exterior fuselage locations.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to mounting the monitoring units in exterior fuselage locations, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 13, Tillotson, Kneuper, Lamkin, and Lee disclose the invention with respect to claim 12.
Kneuper discloses inputting data relating to required flaps settings in a flight management computer [see Paragraph 0053 - discusses inputting settings for flaps into an aircraft control system].
Kneuper suggests that inputting using the aircraft control system avoids the need for a pedestal, which removes potential for foot strikes on the flap controller [see Paragraph 0054].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Tillotson to input via a flight management computer as taught by Kneuper in order remove potential for foot strikes on the flap controller [Kneuper, see Paragraph 0054].

Regarding claim 14, Tillotson, Kneuper, Lamkin, and Lee disclose the invention with respect to claim 12. 
Kneuper further discloses automatically adjusting the real time flaps positions to align with the required flaps setting [see Paragraph 0073 - discusses resetting the flap to a nominal position when the position does not match the settings, and repeating for a desired position].
Kneuper suggests that inputting using the aircraft control system avoids the need for a pedestal, which removes potential for foot strikes on the flap controller [see Paragraph 0054].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Tillotson to automatically control the flaps as taught by Kneuper in order remove potential for foot strikes on the flap controller [Kneuper, see Paragraph 0054].

Regarding claim 18, Tillotson, Kneuper, Lamkin, and Lee disclose the invention with respect to claim 12. Tillotson further discloses wherein said monitoring units comprises at least a camera [see Paragraph 0031 - discusses using a camera on an aircraft pointed towards surfaces of the aircraft].
Lamkin further discloses wherein said monitoring units comprises at least a scanning LiDAR device, a camera, or a scanning LiDAR device and a camera [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors main landing gear and communicates the data to a cockpit, and see Paragraph 0048 - discusses using multiple sensors such as LIDAR to monitor aircrafts exterior].
Lamkin suggests that sensors (cameras) are limited due to environmental conditions, and other sensors (LIDAR) are available to monitor an aircraft’s exterior when the other is limited [see Paragraph 0048].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include LIDAR as taught by Lamkin in order to overcome environmental conditions which other sensors are limited in [Lamkin, see Paragraph 0048].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tillotson in view of Kneuper hereinafter Lamkin in view of Lee further in view of Dong.

Regarding claim 15, Tillotson, Kneuper, Lamkin, and Lee disclose the invention with respect to claim 12.
Tillotson further discloses mounting the monitoring units in exterior locations on the aircraft to obtain a targeted real time field of view of each landing gear on the aircraft [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors main landing gear and communicates the data to a cockpit, and see Paragraph 0048 - discusses using multiple sensors such as LIDAR to monitor aircrafts exterior].
Lamkin discloses an electric taxi system-driven aircraft [see Paragraph 0032 - discusses electric motors that move the landing gears (automatically or manually) in either direction for taxiing].
Lamkin suggests that the towing operations of aircraft are inefficient and slow [see Paragraphs 0006-0007].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as taught by Tillotson to be electrically powered as taught by Lamkin in order to improve efficiency and speed during ground control of aircraft [Lamkin, see Paragraphs 0006-0007].

However, the combination of Tillotson, Kneuper, and Lamkin fails to disclose: 
producing the composite stream of meshed data representing the targeted real time fields of view of each landing gear, 
producing the real time visual display of the field of view with positions of each landing gear, communicating the real time visual display with the landing gear positions to the display device, and 
automatically or manually retracting or extending the landing gear as required by the landing gear positions shown in the real time visual display.

Dong discloses: 
producing the composite stream of meshed data representing the targeted real time fields of view of each landing gear [see Paragraph 0082 - discusses training a machine learning algorithm to detect aberrant conditions based on the measurement data from the sensors (includes camera), see Paragraph 0083 - discusses taking an image from a camera sensor and correlating with other sensor data prior to landing or after landing], 
producing the real time visual display of the field of view with positions of each landing gear, communicating the real time visual display with the landing gear positions to the display device [see Paragraph 0076 - discusses using a camera sensor to take images, and a computing device processes the measurements, and see Paragraph 0087 - discusses an alert is displayed by the computing device, the alert displayed with the image of the detected non-conformance], and 
automatically or manually retracting or extending the landing gear as required by the landing gear positions shown in the real time visual display [see Paragraph 0048 - discusses a camera sensor captures images of the landing gear in static (retracted) and extended positions when monitoring movement, see Paragraph 0083 – discusses transitioning to and from an extended position, and see Paragraph 0087 - discusses an alert is displayed by the computing device, the alert displayed with the image of the detected non-conformance].
Dong suggests by monitoring the landing gears (via a camera and an operator), the cost of maintenance is reduced [see Paragraphs 0032-0033].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include monitoring the landing gears as taught by Dong in order to reduce the cost of maintenance of landing gears by monitoring from the operator [Dong, see Paragraph 0048].

Claims 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Tillotson in view of Kneuper hereinafter Lamkin in view of Lee further in view of Dacosta et al. (U.S. Patent No. 6,264,135 B1) hereinafter Dacosta

Regarding claim 16, Tillotson, Kneuper, Lamkin, and Lee disclose the invention with respect to claim 12. 
Kneuper further discloses producing a real time visual display of a field of view with position of a tail skid relative to a ground surface when the aircraft is taking off or a condition of the tail skid after contact with a ground surface [see Figure 6 below and see Paragraph 0052 - discusses that the position (angle) of the tail is indicated by 708 and 711, and the nose up and nose down is indicated by 712, and see Paragraph 0043 – discusses that a bottom view of aircraft is conveyed to the pilot], 

    PNG
    media_image2.png
    476
    682
    media_image2.png
    Greyscale

Figure 6 of Kneuper

communicating the real time visual display with the tail skid position or condition to the display device, and automatically or manually controlling the aircraft to raise or lower the tail as required by the tail skid position shown in the real time visual display [see Paragraph 0073 - discusses resetting the flap to a nominal position when the position does not match the settings, and repeating for a desired position, and see Paragraph 0043 – discusses that a bottom view of aircraft is conveyed to the pilot].
Kneuper suggests that displaying information regarding control surfaces provides the flight crew with greater situational awareness in the event of a suspected malfunction with a flight control surface [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include a display that shows real time positions of the tail as taught by Kneuper in order to provide the flight crew with greater situational awareness [Kneuper, see Paragraph 0055].

However, the combination of Tillotson, Kneuper, Lamkin, and Lee fails to disclose mounting the monitoring units in exterior locations on the aircraft to obtain a real time field of view of a tail skid on a tail of the electric taxi system-driven aircraft and producing the composite stream of meshed data representing the real time field of view of the tail skid.
Dacosta discloses mounting the monitoring units in exterior locations on aircraft to obtain a real time field of view of a tail skid on a tail of the aircraft and producing the composite stream of meshed data representing the real time field of view of the tail skid [see Figure 3 below - depicts a video camera 14 on the wing that views the tails control surfaces (rudders and elevators), and see Column 2 lines 55-60 discusses video cameras pointed at undercarriage of plane (tail skid area)].

    PNG
    media_image3.png
    383
    520
    media_image3.png
    Greyscale

Figure 3 of Dacosta

Dacosta suggests that by providing visual data to pilots, control problems with an aircraft are able to be troubleshooted [see Column 2 lines 14-20].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include a camera monitoring a tail skid of an aircraft as taught by Dacosta in order to trouble shoot control problems (of a tail) from the interior [Dacosta, see Column 2 lines 14-20]. 

Regarding claim 17, Tillotson, Kneuper, Lamkin, Lee, and Dacosta disclose the invention with respect to claim 16. 
Kneuper further discloses analyzing the real time visual display of the tail skid following a tail strike incident [see Figure 6 below - depicts real time continuous display of the tail (so when a tail strike occurs the display is active regardless), and see Paragraph 0043 – discusses that a bottom view of aircraft is conveyed to the pilot],
making an in-flight inspection of integrity of the tail skid from the real time visual display [see Figure 6 below - depicts a display of the tail, allowing the pilot to view the positions of the tail, and see Paragraph 0043 – discusses that a bottom view of aircraft is conveyed to the pilot], and 
determining whether the aircraft is flight worthy [see Figure 6 below - depicts the positions of the tail, allowing the pilot to determine whether the aircraft is flyable (depending on if the tail is operational via operator input on the display (see Paragraph 0071), and see Paragraph 0043 – discusses that a bottom view of aircraft is conveyed to the pilot].

    PNG
    media_image2.png
    476
    682
    media_image2.png
    Greyscale

Figure 6 of Kneuper

Kneuper suggests that displaying information regarding control surfaces provides the flight crew with greater situational awareness in the event of a suspected malfunction with a flight control surface [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include a display that shows real time positions of tail skid area as taught by Kneuper in order to provide the flight crew with greater situational awareness when there is a malfunction (tail strike) [Kneuper, see Paragraph 0055].

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson in view of Kneuper in view of Lamkin in view of Dong in view of Bays-Muchmore et al. (U.S. Publication No. 2004/0200930 A1) hereinafter Bays-Muchmore further in view Lee.

Regarding claim 1, Tillotson discloses an integrated monitoring system for ensuring safe taxi, takeoff, and flight readiness of an aircraft, comprising: 
(b) one or more monitoring units mounted in one or more exterior locations on said aircraft to provide real time targeted views and produce a composite stream of meshed data representing said targeted real time views of flaps on wings of said aircraft from said one or more exterior locations [see Paragraph 0031 - discusses using a camera on an aircraft pointed towards surfaces of the aircraft, the camera takes images of the various surfaces on the aircraft and are processed to identify features corresponding to the positions of the various surfaces in the series of images, see Paragraph 0035 - discusses that the surface includes flaps, and see Figure 3 below and see Paragraph 0063 - depicts cameras 303 and 304 which are configured to obtain images of the surfaces on wings (flaps)];

    PNG
    media_image1.png
    517
    640
    media_image1.png
    Greyscale

Figure 3 of Tillotson
(c) an intelligent processing system comprising intelligent algorithms to receive transmission of said composite steam of meshed data representing said real time views from said one or more exterior locations in a secure form, to compare said meshed data relating to real time positions or angles exterior locations with input data for required positions or angles of said flaps [see Paragraphs 0070-78 - discusses a surface position identifier processing image data to identify the position of a surface on an aircraft, then the surface position identifier determines whether the surface is out of rig with a comparison (exceeds a threshold) using algorithms (see Paragraphs 0077-0078)];

However, Tillotson fails to disclose:
(a) an aircraft equipped with one or more electric taxi drive systems controllable to drive the electric taxi system-driven aircraft during ground operations and travel at an airport;
(b) one or more monitoring units mounted in one or more exterior locations on said aircraft to provide real time targeted views and produce a composite stream of meshed data in a secure encrypted form representing said targeted real time views of flaps on wings of said electric taxi system-driven aircraft, views of landing gears, and views of a tail skid on said electric taxi system-driven aircraft from said one or more exterior locations;
(c) intelligent algorithms to receive transmission of said composite stream of meshed data representing said real time views from said one or more exterior locations in the secure encrypted form to process said meshed data to produce a real time visual display of positions or angles of said flaps, landing gears, and tail skid and to communicate said real time visual displays; 
(d) display devices to receive said communicated real time visual displays located in at least a cockpit of said aircraft; and 
(e) an indicator system in data transmission communication with said intelligent processing system and with said display devices, said indicator system comprising visual or audio indicators of said flaps, landing gears, and tail skid different from said required positions or angles.

Kneuper discloses: 
(c) an intelligent processing system comprising intelligent algorithms to receive transmission of said composite stream of meshed data representing real time views from one or more exterior locations in a secure form to process said meshed data to produce real time visual displays of positions or angles of said flaps, and to communicate said real time visual display [see Paragraph 0050 - discusses receiving input on the touch screen display to display control surfaces (flaps), see Paragraph 0052 - discusses continuously displaying instantaneous positions of flight control surfaces (in degrees), see Paragraph 0053 - discusses receiving selections for controlling the aircraft surfaces (flap angles), and see Paragraph 0055 - discusses displaying actual positions of control surfaces (flaps)]; 
(d) display devices to receive said communicated real time visual displays located in at least a cockpit of said aircraft [see Paragraph 0005 - discusses a display device (in the cockpit) receives flight surface representations, and see Paragraph 0052 - discusses continuously displaying instantaneous positions of flight control surfaces]; and 
(e) an indicator system in data transmission communication with said intelligent processing system and with said display devices, said indicator system comprising visual or audio indicators of said flaps different from said required positions or angles [see Paragraph 0057 - discusses a warning system that indicates surface desired positions is displayed to the pilot as well as warning noises, if the angle of the flap is supposed (required) to be deployed 35 degrees but the flap only deploys 7 degrees a warning is produced (visual or audio)].
Kneuper suggests that displaying information regarding control surfaces provides the flight crew with greater situational awareness in the event of a suspected malfunction with a flight control surface [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include a display that shows real time positions of flaps as taught by Kneuper in order to provide the flight crew with greater situational awareness [Kneuper, see Paragraph 0055].

However, the combination of Tillotson and Kneuper fails to disclose:
(a) an aircraft equipped with one or more electric taxi drive systems controllable to drive the electric taxi system-driven aircraft during ground operations and travel at an airport.

Lamkin discloses (a) an aircraft equipped with one or more electric taxi drive systems controllable to drive the electric taxi system-driven aircraft during ground operations and travel at an airport [see Paragraph 0032 - discusses electric motors that move the landing gears (automatically or manually) in either direction for taxiing].
Lamkin suggests that the towing operations of aircraft are inefficient and slow [see Paragraphs 0006-0007].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as taught by Tillotson to be electrically powered as taught by Lamkin in order to improve efficiency and speed during ground control of aircraft [Lamkin, see Paragraphs 0006-0007].

However, the combination of Tillotson, Kneuper, and Lamkin fails to disclose:

(b) one or more monitoring units mounted in one or more exterior locations on said aircraft to provide real time targeted views and produce a composite stream of meshed data in a secure encrypted form representing views of landing gears, and views of a tail skid on said electric taxi system-driven aircraft from said one or more exterior locations;
(c) intelligent algorithms to receive transmission of said composite stream of meshed data representing said real time views from said one or more exterior locations in a secure encrypted form to process said meshed data to produce a real time visual display of positions or angles of said landing gears, and tail skid and to communicate said real time visual displays; 
(d) display devices to receive said communicated real time visual displays located in at least a cockpit of said aircraft; and 
(e) an indicator system in data transmission communication with said intelligent processing system and with said display devices, said indicator system comprising visual or audio indicators of landing gears, and tail skid different from said required positions or angles.

Dong discloses an integrated monitoring system for ensuring safe taxi, takeoff, and flight readiness of an aircraft, comprising:
 (c) an intelligent processing system comprising intelligent algorithms to receive transmission of said composite stream of meshed data representing said real time views from said one or more exterior locations in a secure form [see Paragraph 0082 - discusses training a machine learning algorithm to detect aberrant conditions based on the measurement data from sensors (includes cameras) of landing gears], to process said meshed data to produce real time visual displays of positions or angles of said landing gears, to communicate said real time visual display [see Paragraph 0087 - discusses displaying the non-conformance of the landing gear], and to compare said meshed data relating to real time positions or angles of said landing gears with input data for required positions or angles of said landing gears [see Paragraph 0087 - discusses corroborating the detected non-conformances, see Paragraph 0083 - discusses taking an image from a camera sensor and correlating with other sensor data prior to landing or after landing, see Paragraph 0086 - discusses that the camera sensor detects the stop pads (of landing gear) non-conformance so that an image recognition system may be trained to identify non-conformances from images,];
(d) display devices to receive said communicated real time visual displays located in at least a cockpit of said aircraft [see Paragraph 0087 - discusses an alert is displayed by the computing device to an operator of the aircraft]; and
(e) an indicator system in data transmission communication with said intelligent processing system and with said display devices, said indicator system comprising visual or audio indicators of said landing gears positions [see Paragraph 0076 - discusses using a camera sensor to take images, and a computing device processes the measurements, and see Paragraph 0087 - discusses an alert is displayed by the computing device, the alert displayed with the image of the detected non-conformance].

Dong suggests that maintenance and service on an aircraft landing gear is time consuming and expensive and requires the aircraft to be shifted off the landing gear [see Paragraph 0002].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft monitoring system as taught by Tillotson to detect non conformances of a landing gear, display the non-conformance to the pilot, and indicate with a warning the non-conformance as taught by Dong in order to save time and reduce cost during maintenance and service of an aircraft [Dong, see Paragraph 0002].

However, the combination of Tillotson, Kneuper, Lamkin, and Dong fails to disclose:
(b) one or more monitoring units mounted in one or more exterior locations on said aircraft to provide real time targeted views and produce a composite stream of meshed data in a secure encrypted form representing views of said landing gears, and a tail skid on said electric taxi system-driven aircraft from said one or more exterior locations;
(c) intelligent algorithms to receive transmission of said composite stream of meshed data representing said real time views from said one or more exterior locations in a secure encrypted form to process said meshed data to produce a real time visual display of positions or angles of said tail skid and to communicate said real time visual displays; 
(d) display devices to receive said communicated real time visual displays located in at least a cockpit of said aircraft; and 
(e) an indicator system in data transmission communication with said intelligent processing system and with said display devices, said indicator system comprising visual or audio indicators of tail skid different from said required positions or angles.

Lamkin discloses: 
(b) one or more monitoring units mounted in one or more exterior locations on said electric taxi system-driven aircraft to provide real time targeted views and produce a composite stream of meshed data in a secure form representing said targeted real time views of landing gears on said electric taxi-system driven aircraft from said one or more exterior locations [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors the main landing gear or nose landing gear and communicates the data to a cockpit and see Paragraph 0048 - discusses using multiple sensors such as LIDAR to monitor aircrafts exterior].
Lamkin suggests that providing a view of the landing gears gives the pilot a clear view of the landing gears [see Paragraph 0046].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Tillotson to monitor and produce a composite stream of meshed data representing real time views of landing gears as taught by Lamkin in order to give the pilot a clear view of the landing gears [Lamkin, see Paragraph 0046].

However, the combination of Tillotson, Kneuper, Lamkin, and Dong fails to disclose:
(b) one or more monitoring units mounted in one or more exterior locations on said aircraft to provide real time targeted views and produce a composite stream of meshed data in a secure encrypted form representing said targeted real time views of flaps on wings of said electric taxi system-driven aircraft, views of a tail skid on said electric taxi system-driven aircraft from said one or more exterior locations;
(c) intelligent algorithms to receive transmission of said composite stream of meshed data representing said real time views from said one or more exterior locations in a secure encrypted form to process said meshed data to produce real time visual displays of positions or angles of a tail skid and to communicate said real time visual displays, and to compare said meshed data relating to real time positions or angles of said tail skid with input data for required positions or angles of said tail skid; 
(d) display devices to receive said communicated real time visual displays located in at least a cockpit of said aircraft; and 
(e) an indicator system in data transmission communication with said intelligent processing system and with said display devices, said indicator system comprising visual or audio indicators of said tail skid different from said required positions or angles.

Tillotson discloses:
(b) one or more monitoring units mounted in one or more exterior locations on said aircraft to provide real time targeted views and produce a composite stream of meshed data representing said targeted real time views of movable surfaces of said aircraft from said one or more exterior locations [see Paragraph 0031 - discusses using a camera (that can be mounted on any part of the aircraft where there is a movable surface) on an aircraft pointed towards surfaces of the aircraft, the camera takes images of the various surfaces on the aircraft and are processed to identify features corresponding to the positions of the various surfaces in the series of images]; and
 (c) intelligent algorithms to receive transmission of said meshed data representing said real time views from said one or more exterior locations in a secure form, to compare said meshed data relating to real time positions or angles exterior locations with input data with required positions or angles of said movable surfaces [see Paragraphs 0070-78 - discusses a surface position identifier processing image data to identify the position of a surface on an aircraft, then the surface position identifier determines whether the movable surface is out of rig with a comparison (exceeds a threshold) using algorithms (see Paragraphs 0077-0078)].

Kneuper discloses: 
(c) an intelligent processing system comprising intelligent algorithms to receive transmission of said composite stream of meshed data representing real time views from one or more exterior locations in a secure form to process said meshed data to produce real time visual displays of positions or angles of said control surfaces, and to communicate said real time visual display [see Paragraph 0050 - discusses receiving input on the touch screen display to display control surfaces, see Paragraph 0052 - discusses continuously displaying instantaneous positions of flight control surfaces (in degrees), see Paragraph 0053 - discusses receiving selections for controlling the aircraft surfaces, and see Paragraph 0055 - discusses displaying actual positions of control surfaces]; 
(d) display devices to receive said communicated real time visual displays located in at least a cockpit of said aircraft [see Paragraph 0005 - discusses a display device (in the cockpit) receives flight surface representations, and see Paragraph 0052 - discusses continuously displaying instantaneous positions of flight control surface]; and 
(e) an indicator system in data transmission communication with said intelligent processing system and with said display devices, said indicator system comprising visual or audio indicators of said control surfaces different from said required positions or angles [see Paragraph 0057 - discusses a warning system that indicates surface desired positions is displayed to the pilot as well as warning noises, if the angle of the surface is supposed (required) to be deployed 35 degrees but the flap only deploys 7 degrees a warning is produced (visual or audio)].

However, the combination of Tillotson and Kneuper fails to disclose that the movable/control surfaces are tail skids.

Bays-Muchmore discloses monitoring a tail skid for an aircraft [see Figure 7 below – depicts a tail skid command, determining whether the position (required) agrees with the command (targeted), and providing a warning in case that the commanded position does not agree].

    PNG
    media_image4.png
    628
    245
    media_image4.png
    Greyscale

Figure 7 of Bays-Muchmore

Bays-Muchmore suggests that the tail skid can be in a position that causes damage to the fuselage of an aircraft during landing [see Paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the movable/control surface as taught by Tillotson and Kneuper to be a tail skid as taught by Bays-Muchmore in order to prevent damage to the fuselage during landing operations [Bays-Muchmore, see Paragraph 0003].

However, the combination of Tillotson, Kneuper, Lamkin, Dong, and Bays-Muchmore fails to disclose wherein the data is in a secure encrypted format.

Lee discloses wherein data is in a secure encrypted format [see Paragraph 0005 – discusses where images taken on an aircraft are encrypted and sent over a network]
Lee suggests that encryption creates a secure transmission of data [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Tillotson to encrypt the images as taught by Lee in order to securely transmit data [Lee, see Paragraph 0005].

 Regarding claim 2, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 1. Tillotson further discloses wherein at least two of said one or more monitoring units are mounted in exterior locations adjacent to each wing of said aircraft and positioned to provide real time targeted views of said wings and flaps and produce a stream of said meshed data representing said real time targeted views of said wings and said flaps [see Figure 3 below - depicts cameras 303, 304 located on the horizontal stabilizer across (adjacent) from the wings 310, 312, see Paragraph 0063 - discusses images are obtained of the surfaces (wings and flaps)].

    PNG
    media_image1.png
    517
    640
    media_image1.png
    Greyscale

Figure 3 of Tillotson

Kneuper further discloses said indicator system visual or audio indicators indicate presence or absence of alignment between said meshed data relating to said real time targeted views and said input data of said flaps required positions or angles [see Paragraph 0057 - discusses a warning system that indicates surface desired positions is displayed to the pilot as well as warning noises, if the angle of the flap is supposed to be deployed 35 degrees (via input) but the flap only deploys 7 degrees a warning is produced (visual or audio)].
Kneuper suggests that displaying information regarding control surfaces provides the flight crew with greater situational awareness in the event of a suspected malfunction with a flight control surface [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include a display that indicates audio and visual alignment of flaps as taught by Kneuper in order to provide the flight crew with greater situational awareness [Kneuper, see Paragraph 0055].

Regarding claim 3, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 1. Lamkin further discloses wherein said one or more monitoring units are mounted in one or more exterior locations adjacent to said landing gears of said electric taxi system- driven aircraft to produce a stream of said meshed data representing said targeted real time views of said landing gears from said one or more exterior locations [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors the nose or main landing gears and communicates the data to a cockpit, and see Paragraph 0048 - discusses using multiple sensors such as LIDAR to monitor aircrafts exterior].
Lamkin suggests that providing a view (through a display system in the cockpit) of the landing gears gives the pilot a clear view of the landing gears [see Paragraph 0046].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Tillotson to include a stream of meshed data representing real time views of landing gears as taught by Lamkin in order to give the pilot a clear view of the landing gears [Lamkin, see Paragraph 0046].

Dong further discloses said indicator system visual or audio indicators indicate said landing gears retraction or extension positions at takeoff and landing different from said required positions [see Paragraph 0071 - discusses indicating non-conformance when the landing gear extends, the camera sensor captures images prior to landing, see Paragraph 0053 - discusses the camera sensor captures images at various extension and static (retractions) positions during takeoff and landing, and see Paragraph 0087 - discusses an alert is displayed by the computing device, the alert displayed with the image of the detected non-conformance].
Dong suggests that maintenance and service on an aircraft landing gear is time consuming and expensive and requires the aircraft to be shifted off the landing gear [see Paragraph 0002].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft monitoring system as taught by Tillotson to indicate a non-conformance when the landing gear is in an extended/retracted position as taught by Dong in order to save time and reduce cost during maintenance and service of an aircraft [Dong, see Paragraph 0002].

Regarding claim 4, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 1. Bays-Muchmore further discloses a said indicator system visual or audio indicators indicate a positive or negative position of said tail skid relative to a ground surface at said airport [see Figure 7 below – depicts a tail skid command, determining whether the position (required) agrees with the command (targeted), and providing a warning in case that the commanded position does not agree (negative), also see Paragraph 0036 – discusses determining tail skid position during a ground test operation].

    PNG
    media_image4.png
    628
    245
    media_image4.png
    Greyscale

Figure 7 of Bays-Muchmore

Bays-Muchmore suggests that the tail skid can be in a position that causes damage to the fuselage of an aircraft during landing [see Paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Tillotson and Kneuper to indicate a tail skid position relative to a ground service as taught by Bays-Muchmore in order to prevent damage to the fuselage during landing operations [Bays-Muchmore, see Paragraph 0003].

Regarding claim 6, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 1. Tillotson further discloses a flight management computer or an electronic flight bag in data transmission communication with said intelligent processing system [see Paragraph 0047 - discusses an aircraft system that provides aircraft state information, the surface position identification system receives information from the aircraft system, see Paragraph 0067 - discusses that surface position identification system receives information from instruments on the aircraft].

Regarding claim 8, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 1. Tillotson further discloses wherein each of said one or more monitoring units comprises at least a camera [see Paragraph 0031 - discusses using a camera on an aircraft pointed towards surfaces of the aircraft].
Lamkin further discloses wherein each of said one or more monitoring units comprises at least a scanning LiDAR device, a camera, or a scanning LiDAR device and a camera [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors main landing gear and communicates the data to a cockpit, and see Paragraph 0048 - discusses using multiple sensors such as LIDAR to monitor aircrafts exterior].
Lamkin suggests that sensors (cameras) are limited due to environmental conditions, and other sensors (LIDAR) are available to monitor an aircraft’s exterior when the other is limited [see Paragraph 0048].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include LIDAR as taught by Lamkin in order to overcome environmental conditions which other sensors are limited in [Lamkin, see Paragraph 0048].

Regarding claim 9, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 8. Tillotson further discloses wherein said one or more monitoring units are mounted in multiple exterior locations to produce a composite stream of said meshed data representing targeted real time views of flaps on each wing of an aircraft [see Paragraph 0031 - discusses using a camera on an aircraft pointed towards surfaces of the aircraft, the camera takes images of the various surfaces on the aircraft and are processed to identify features corresponding to the positions of the various surfaces in the series of images, see Paragraph 0035 - discusses that the surface includes flaps, and see Figure 3 below and see Paragraph 0063 - depicts cameras 303 and 304 which are configured to obtain images of the surfaces on wings (flaps)].

    PNG
    media_image1.png
    517
    640
    media_image1.png
    Greyscale

Figure 3 of Tillotson


Regarding claim 10, Dong and Lamkin disclose the invention with respect to claim 8. Lamkin further discloses wherein said one or more monitoring units are mounted in multiple exterior locations to produce a composite stream of said meshed data representing targeted real time views of nose landing gears or of main landing gears or of both said nose landing gears and main landing gears on an electric taxi system-driven aircraft [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors the main landing gear or nose landing gear and communicates the data to a cockpit and see Paragraph 0048 - discusses using additional sensors such as LIDAR to monitor aircrafts exterior].
Lamkin suggests that providing a view (through a display system in the cockpit) of the landing gears gives the pilot a clear view of the landing gears [see Paragraph 0046].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Dong to include a composite stream of meshed data representing real time views of landing gears as taught by Lamkin in order to give the pilot a clear view of the landing gears [Lamkin, see Paragraph 0046].

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tillotson in view of Kneuper in view of Lamkin in view of Dong in view of Bays-Muchmore in view of Lee further in view of Dacosta.

Regarding claim 5, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee discloses multiple monitoring units for the landing gears, flaps, and tail skid, as well as communicating monitored information to the intelligent processing system with respect to claim 1.  
However, the combination of Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee fails to disclose wherein multiple ones of said one or more monitoring units are mounted in multiple exterior locations on said electric taxi system-driven aircraft to generate multiple real time views of said flaps, landing gears, and tail skid from said multiple exterior locations and produce said composite stream of said meshed data in the form of said real time views from said multiple exterior locations communicated to said intelligent processing system and to said display devices.
Dacosta discloses wherein multiple ones of said one or more monitoring units are mounted in multiple exterior locations on said electric taxi system-driven aircraft to generate multiple real time views of said flaps, landing gears, and tail skid from said multiple exterior locations and produce said composite stream of said meshed data in the form of said real time views from said multiple exterior locations communicated to said intelligent processing system and to said display devices [see Figure 5 below - depicts two video cameras being used to stream from two exterior cameras 12, 14, and see Column 3 lines 64-67 and see Column 4 lines 1-6 - discusses that the cameras 12, 14 have views of the landing gear and flaps, see Column 2 lines 55-60 discusses video cameras pointed at undercarriage of plan (tail skid area)].

    PNG
    media_image5.png
    172
    501
    media_image5.png
    Greyscale

Figure 5 of Dacosta

Dacosta suggests that by providing visual data to pilots, control problems with an aircraft are able to be troubleshooted [see Column 2 lines 14-20].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system of the landing gears, flaps, and tail skid as taught by Tillotson to include displays that shows real time views of the landing gears, flaps, and tail skid as taught by Dacosta in order to trouble shoot control problems from the interior [Dacosta, see Column 2 lines 14-20].

Regarding claim 11, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 8. 
However, the combination of Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee fails to disclose wherein said one or more monitoring units are mounted in multiple exterior locations to produce a composite stream of meshed data representing targeted real time views of a tail skid position or condition on an aircraft.
Dacosta discloses wherein said one or more monitoring units are mounted in multiple exterior locations to produce a composite stream of meshed data representing targeted real time views of a tail skid position or condition on an aircraft [see Figure 3 below - depicts a video camera 14 on the wing that views the tails control surfaces (rudders and elevators), and see Column 2 lines 55-60 discusses video cameras pointed at undercarriage of plane (tail skid area)].

    PNG
    media_image3.png
    383
    520
    media_image3.png
    Greyscale

Figure 3 of Dacosta

Dacosta suggests that by providing visual data to pilots, control problems with an aircraft are able to be troubleshooted [see Column 2 lines 14-20].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include a camera monitoring a tail/undercarriage of an aircraft as taught by Dacosta in order to trouble shoot control problems from the interior [Dacosta, see Column 2 lines 14-20]. 
Lamkin further discloses wherein each of said one or more monitoring units comprises at least a scanning LiDAR device, a camera, or a scanning LiDAR device and a camera [see Paragraph 0010 - discusses a camera mounted on the exterior of an aircraft that monitors main landing gear and communicates the data to a cockpit, and see Paragraph 0048 - discusses using multiple sensors such as LIDAR to monitor aircrafts exterior].
Lamkin suggests that sensors (cameras) are limited due to environmental conditions, and other sensors (LIDAR) are available to monitor an aircraft’s exterior when the other is limited [see Paragraph 0048].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system (camera) as taught by Tillotson to include a LIDAR as taught by Lamkin in order to overcome environmental conditions which other sensors (camera of Tillotson) are limited in [Lamkin, see Paragraph 0048].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tillotson in view of Kneuper in view of Lamkin in view of Dong in view of Bays-Muchmore in view of Lee further in view of Meis et al. (U.S. Publication No. 2019/0270521 A1) hereinafter Meis.

Regarding claim 7, Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee disclose the invention with respect to claim 1. Tillotson further discloses wherein at least two of said on or more monitoring units are mounted in exterior locations adjacent or on each wing of said aircraft [see Figure 3 below - depicts cameras 303, 304 located on the horizontal stabilizer across (adjacent) from the wings 310, 312, see Paragraph 0063 - discusses images are obtained of the surfaces (wings and flaps)].

    PNG
    media_image1.png
    517
    640
    media_image1.png
    Greyscale


Figure 3 of Tillotson

However, the combination of Tillotson, Kneuper, Lamkin, Dong, Bays-Muchmore, and Lee fails to disclose said targeted real time views comprise said aircraft's entire wing surface and said indicator system indicates the presence or absence of ice on a portion of or on said entire wing surface 
Meis discloses wherein real time views comprise an aircraft's entire wing surface and an indicator system indicates the presence or absence of ice on a portion of or on said entire wing surface [see Paragraph 0053 - discusses images are captured by the optical device and displayed, an optical device sends an image to a control device which determines whether ice is present, and see Figure 2 below - depicts the image capturing system 110 view of the wing 180, for detecting ice].

    PNG
    media_image6.png
    412
    316
    media_image6.png
    Greyscale

Figure 2 of Meis

Meis suggests that ice impacts lift and drag when present on a surface [see Paragraph 0001].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as taught by Tillotson to include an indicator system that indicates the presence or absence of ice on a portion of or on said entire wing surface as taught by Meis in order to reduce lift and drag due to ice [Meis, see Paragraph 0001].




Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665